DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed on February 1, 2021 to the restriction requirement of December 1, 2020 has been received.  Applicant has elected Group IV, and the species of biomarker PAK2 (SEQ ID NO:46) from Table 2, and agent that is a small molecule inhibitor, for examination.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1, 3, 4, 10, 16, 20-22, 31, 34, 36, 38, 43, 46, 48, 53-57 are pending. Claims 1, 3, 4, 10, 16, and 20-22 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 34, 38, 43, 46, 48, 53, and 54 are withdrawn as being drawn to non-elected species. Claims 31, 36, 55-57 are currently under prosecution as drawn to the elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 31, 36, 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/067423, Campbell et al, published May 2013.
Campbell et al teach a method for treating breast cancer in a patient ([36]; [42]; [227]; [252-253]; [255-256]; Example 16; claims 47-49 and 65-67), the method comprising administering to the patient a FRAX small molecule depicted in any of Tables 1-10 and claims 1-46 (Examples 1-9); wherein the breast cancer is tamoxifen-resistant ([37]; [253]; [256]); wherein the FRAX small molecules are PAK Group I inhibitors that inhibit PAK2 ([6]; [171]; [246]; [249-251]; Example 10); wherein the FRAX small molecules reduce tumor cell proliferation ([6]; [35-38]; [41-42]; [97]; [222-223; [249] [258]; claims 48, 49, 66 and 67); wherein the FRAX small molecule is comprised in a pharmaceutical composition comprising a pharmaceutically acceptable formulation ([371-398]; Example 25); the method further comprising administering an additional anti-cancer agent ([266-274]; claims 58-64 and 76-82).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 31, 36, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/067423, Campbell et al, published May 2013; in view of Holm et al .
Campbell et al teach a method of treating tamoxifen-resistant breast cancer comprising administering a FRAX small molecule inhibitor of Group I PAK and an anti-cancer agent, as set forth above. Campbell et al demonstrate successfully inhibiting the proliferation of several different cancer cell lines by administration of a FRAX small molecule Group I PAK inhibitor (Example 13).
Campbell et al teach but do not exemplify practicing the method on tamoxifen resistant breast cancer and with an anti-cancer agent.
Holm et al teach it has been established that PAK1 is involved in the increased invasiveness of breast cancer, is overexpressed in cancers, and PAK1 gene amplification has been detected in breast and ovarian cancers (p. 671, col. 2). Holm et al teach and demonstrate that high PAK1 cytoplasmic expression or nuclear PAK1 expression in breast cancer is correlated with tamoxifen (anti-estrogen) resistance (p. 678, col. 2 to p. 679, col. 2). Holm et al teach that PAK1 overexpression in the presence of estrogen receptor (ERα) results in increased ERα phosphorylation and tamoxifen resistance (p. 679, col. 2 to p. 680, col. 1). Holm et al suggest targeting PAK1 expression to increase endocrine treatment response in breast cancer (p. 680, col. 1).
Ong et al teach PAK1 is amplified and overexpressed in breast cancers and is associated with poor clinical outcome (abstract; p. 4, col. 2). Ong et al teach that ER+ breast cancer patients receive treatment with endocrine therapies such as tamoxifen, and there is evidence that PAK1 directly phosphorylates ERα or components of the ER multi-protein complex (p. 10. Col. 1). Ong et al teach and demonstrate that small 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat tamoxifen-resistant breast cancer in the method of Campbell et al. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Campbell et al explicitly suggest doing so; (2) Campbell et al demonstrate successfully inhibiting the proliferation of a variety of cancer cells with FRAX small molecule Group I PAK inhibitor; (3) Holm et al establish that a Group I PAK protein is overexpressed in and results in tamoxifen-resistant breast cancer and suggest inhibiting the protein for treatment; and (4) Ong et al demonstrate successfully increasing the killing of breast cancer cells by combined treatment of a FRAX small molecule Group I PAK inhibitor and anti-cancer agent, and suggest doing so clinically.


4.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642